If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 20, 2021
               Plaintiff-Appellee,

v                                                                    No. 350374
                                                                     Oakland Circuit Court
ANTHONY WALLACE,                                                     LC No. 2019-269556-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

       Defendant, Anthony Wallace, appeals by right his jury-trial convictions of first-degree
home invasion, MCL 750.110a(2), four counts of domestic violence, MCL 750.81(2), and larceny
from the person, MCL 750.357.1 For the reasons stated in this opinion, we affirm but remand for
the ministerial task of correcting the Presentence Investigation Report (PSIR).

                                        I. BASIC FACTS

        This case arises following a physical altercation between Wallace and his former girlfriend,
Daeja Gray. At the time, Gray was living in an apartment with her and Wallace’s child. On
December 5, 2018, Wallace came to the apartment to drop off their child. Gray and Wallace began
a verbal argument that quickly evolved into a fight. Gray testified at trial that during the fight
Wallace punched her, pushed her, bit her, and pulled her hair. She recalled screaming at Wallace
to leave. At one point, he took the keys to her apartment and left. Gray locked the door. Wallace
came back, using the keys to let himself in. The two fought again before Wallace left for a second
time. Again, Gray locked the door, and again, Wallace let himself back in. This time Gray was
in the bedroom. She testified that Wallace broke her television by kicking it and standing on it,
that he broke his son’s bed by standing and jumping on it, and that he struck his son in the head


1
  The jury acquitted Wallace of unarmed robbery, MCL 750.530, assault with intent to commit
sexual penetration, MCL 750.520g(1), assault and battery, MCL 750.81, and an additional count
of first-degree home invasion, MCL 750.110a(2).


                                                -1-
when he threw the keys. Additionally, Wallace pinned Gray to the floor and straddled her hips.
She said that Wallace asked to have sex with her, but she told him no and he did not try to sexually
assault her. Instead, he pinched her under her collarbone, bit her leaving a mark, and otherwise
attempted to keep her pinned. Gray added that while she was trying to get away, she accidentally
wiggled out of her pants and underwear. Eventually, she screamed loud enough that he got off of
her and again left the apartment. But before he left, he damaged Gray’s phone and grabbed a bag
of her personal belongings. Gray locked the door for a third time. She called her mother, who
suggested that she call 9-1-1 and report what had occurred.

        In her call to 9-1-1, Gray reported that Wallace had broken into her apartment and beat her
up. She also stated that Wallace had a gun and had threatened to kill her At trial, she stated that
she had lied during the 9-1-1 call because she was emotional and angry because of the “whole
situation” and because she was listening to what her mother told her to do.

         When the police arrived, Gray was so emotional that the officer could not understand her
at first. Eventually, however, she reported that after Wallace broke into her apartment, he
physically and sexually assaulted her. A police officer asked her to provide a written statement,
and she did so. Parts of the statement were consistent with her trial testimony. However, at trial,
she testified that other parts were false, including her claims (1) that Wallace had pushed her face
and knocked her to the ground as soon as she opened the door to let her son into the apartment, (2)
that Wallace had kicked and stomped her several times during the altercation, (3) that Wallace ran
around looking for her keys, (4) that Wallace dragged her though the apartment by her hair, (5)
that Wallace said he was going to kill her, (6) that Wallace threatened her with a gun, (7) that she
attempted to escape the apartment after he left the first time, (8) that he snatched off her pants and
underwear, (9) that when she screamed “no” he squeezed her face with his hands to prevent her
from screaming, (10) that they had not had sex since July 2018, (11) that he squeezed her breasts,
and (12) that he was not permitted in her apartment during the December 5, 2018 altercation. She
testified that she made the false statements because of pressure from her mother and from the
officer who asked if she would give a written statement.

         Less than a month after the assault, Gray testified at the preliminary examination. At trial,
she testified that some of her preliminary examination testimony was false, including her testimony
that Wallace did not have permission to be in her apartment and that she locked the doors after
each time he left because she did not want him to come back in. She added that, truthfully, she
knew he had taken the keys and that she only locked the door when he left because she wanted to
make him mad so that they could continue to fight. She testified that the reason she lied at the
preliminary examination was because her mother was in the courtroom and she did not want her
to be mad. Gray also testified that she was told multiple times by Child Protective Services (CPS)
that if she did not testify in court she would lose custody of her child. She noted that she did not
want to be in court testifying. Yet, she stated that she was now testifying 100% truthfully about
what happened and that she would not lie to get Wallace out of trouble. She added that she had
sworn an oath to tell the truth.




                                                 -2-
                             II. PROSECUTORIAL MISCONDUCT

                                  A. STANDARD OF REVIEW

       Wallace argues that he was denied a fair trial as a result of prosecutorial misconduct.
Specifically, he argues that the prosecutor knowingly used perjured testimony and that the
prosecutor—in cohorts with CPS—intimidated Gray to testifying falsely in order to avoid losing
custody of her child. Wallace did not object to the alleged incidents of prosecutorial misconduct
or request curative instructions during the prosecutor’s closing argument. Consequently, we
review this unpreserved issue for plain error affecting his substantial rights. See People v Roscoe,
303 Mich App 633, 648; 846 NW2d 402 (2014).

                                          B. ANALYSIS

         Wallace first contends that the prosecutor committed misconduct by introducing perjured
testimony. A defendant alleging perjury bears the burden of proving the testimony was actually
false. People v Bass, 317 Mich App 241, 272-273; 893 NW2d 140 (2016). Here, Wallace asserts
that Gray’s preliminary examination testimony was perjured testimony. In support, he notes that
at trial she testified that key parts of her testimony at the preliminary examination were false. We
agree that some of Gray’s testimony was necessarily false. For example, at the preliminary
examination she testified that Wallace did not have permission to be in her apartment and that she
repeatedly locked the door to keep him out, whereas at trial she testified that she wanted Wallace
to return to her apartment and that she only locked the door to make him mad. Yet the record
shows that Gray disavowed only specific portions of her prior testimony, her written statement,
and the 9-1-1 call. She testified that the reason for her early false statements was because she was
mad at Wallace, because she did not want to make her mother mad at her, and because she felt
pressured by the officer that responded to her 9-1-1 call. But reasons also existed for her to testify
falsely at trial. At that time, she was no longer angry at Wallace, and she wanted him to remain
involved in their child’s life. On this record, there is no one version or part of Gray’s story about
the incident that is clearly true or clearly false. As a result, although it is apparent that at least
some of Gray’s testimony was perjured, it is not equally clear that it was her preliminary
examination testimony that was false. See People v Parker, 230 Mich App 677, 690; 584 NW2d
753 (1998) (the mere fact that a witness’s testimony conflict with earlier statements or the
testimony of other witnesses does not establish that a prosecutor knowingly presented perjured
testimony). Wallace has not met his burden of showing that Gray’s preliminary examination
testimony was actually false. See Bass, 317 Mich App at 272-273.

        Additionally, impeachment of a witness’s testimony with prior inconsistent statements is a
well-accepted part of our legal system. See MRE 801(d)(1)(A); People v Clark, 172 Mich App
407, 409; 432 NW2d 726 (1988). Here, the prosecutor asked Gray if she made a statement at the
preliminary examination, then asked whether that statement was, in fact, true or false. Then, during
closing argument, the prosecutor properly argued that Gray’s credibility should be assessed in light
of her trial testimony, her preliminary examination testimony, her written statement to the police,
and her statements during the 9-1-1 call. Based in part on inconsistencies and consistencies
between the various statements, the prosecutor argued that the more credible version of the assault
was the one recounted in the 9-1-1 call, the written statement, and the preliminary examination as
opposed to her trial testimony that minimized Wallace’s culpability. Such a use of a prior


                                                 -3-
inconsistent statement—even a prior inconsistent statement given under oath—was permissible.
Therefore, the prosecutor did not commit misconduct by questioning Gray about inconsistencies
between her trial testimony and her preliminary examination testimony. Indeed, the prosecution’s
use of prior inconsistent statements gave the jury information about Gray’s various statements and
motivations, and it allowed it to decide how much credence to give her trial testimony. See People
v Minor, 213 Mich App 682, 685; 541 NW2d 576 (1995) (observing that a “witness’ motivation
for testifying is always of undeniable relevance and a defendant is entitled to have the jury consider
any fact that may have influenced the witness’ testimony”).

        Wallace also argues that the government coerced Gray to offer testimony that Gray insisted
was untruthful and that, in the process, Wallace was denied his right to a fair trial. There is no
evidence on the record2 to support that the prosecution or CPS coerced Gray to testify untruthfully.
Instead, the prosecution asked Gray about what happened and allowed her to testify however she
wanted and merely impeached her with her inconsistent statements. And, although Gray stated
that she was told by CPS that she had to testify or she would lose her child, she did not state that
she was directed to testify consistently with her prior statements. Instead, Gray testified that a
CPS worker told her “you’ve got to go to court, you have to testify or that they were going to take
my son from me if I didn’t.” Later, on cross examination, she testified as follows:

               Q. Okay. Now, you testified that the CPS worker told you that if you didn’t
       go to court that you could lose your child, is that correct?

               A. Yes.

               Q. Did they tell you this once, more than once?




2
  Over a year after Wallace was convicted, Gray signed an affidavit averring that before the
preliminary examination she told the prosecutor that she had made untruthful and inaccurate
statements about the altercation when speaking to the police. She stated that “[d]espite my
admissions . . . I was advised that I was required to testify consistently with the statements that I
had made to police previously,” and that if “I did not offer such testimony,” she might lose custody
to her child. She averred that in the absence of such threats “her preliminary examination and trial
testimony would have been different.” She does not indicate how her testimony would have
differed. The parties may not expand the record on appeal. People v Nix, 301 Mich App 195, 203;
836 NW2d 224 (2013). Consequently, we do not consider her affidavit. And, even if we did
consider it, we would find it has little value. “As a rule, the court is not impressed by the recanting
affidavits of witnesses who attempt to show that they perjured themselves at trial.” People v
Norfleet, 317 Mich App 649, 661; 897 NW2d 195 (2016) (quotation marks and citation omitted).
Here, notwithstanding her proclamations that her testimony would have been different but for the
prosecutor’s threats, the record shows that she attributed her lies at the preliminary examination to
her mother’s presence in the courtroom. Further, as reflected by the prosecutor’s lengthy
impeachment using Gray’s prior statements, Gray did not testify consistently with her prior
statements. Thus, her ability to testify as she saw fit at trial was not compromised by the
prosecutor’s alleged threats.


                                                 -4-
               A. No, she told me that more than once, multiple times.

               Q. And did you believe her?

               A. Yes, I was scared.

A CPS caseworker testified that no such threat was made. But even if Gray’s testimony on that
point were unimpeached, Gray did not testify she had to testify consistently with her prior
statements. Thus, to the extent that there was a threat, the jury was aware of it and was in a position
to evaluate Gray’s credibility in light of that threat.

        Relatedly, Wallace argues that his defense lawyer provided constitutionally deficient
assistance by failing to object to the prosecutor’s use of perjured testimony and to the witness
intimidation being conduct by the prosecutor and CPS. However, as indicated above, the
prosecutor’s actions were not improper. Consequently, his claim of ineffective assistance is
without merit. See People v Head, 323 Mich App 526, 539; 917 NW2d 752 (2018) (stating that a
defense lawyer is not ineffective for failing to raise a futile or meritless objection).

                                              III. PSIR

        Wallace next argues that the PSIR should be corrected to remove references to his sexually
assaulting Gray. Although Wallace was acquitted of sexual assault, he did not challenge the
references to it that were included in the description of the offense section of the PSIR.
Subsequently, he realized that such information might affect his parole eligibility notwithstanding
that he was acquitted of the conduct described. We recognize that “[c]ritical decisions are made
by the Department of Corrections regarding a defendant’s status based on the information
contained in the presentence investigation report.” People v Uphaus, 278 Mich App 174, 182; 748
NW2d 899 (2008). Thus, although the information was not disputed and was not considered in
sentencing, we nevertheless remand for the ministerial task of correcting the PSIR so that it does
not reflect a sexual assault that the jury determined he did not commit.

        Affirmed, but remanded only for the ministerial task of correcting Wallace’s PSIR. We do
not retain jurisdiction.

                                                               /s/ Jane E. Markey
                                                               /s/ Michael J. Kelly
                                                               /s/ Brock A. Swartzle




                                                 -5-